           Case: 4:19-mj-03165-NCC
AO 106 (Rev. 06/09)
                                               Doc. #: 1 Filed: 07/09/19 Page: 1 of 29 PageID #: 1
                 Application for a Search Warrant


                              UNITED STATES DISTRICT COURT                                                          FILED
                                                           for the                                  'JUL - 9 2019
                                               Eastern District of Missouri
                  In the Matter of the Search of                   )                             U. S. DISTRICT COURT
                                                                                               EASTERN DISTRICT OF MO
The premises located at 25 N. Central Avenue, Apartment            )                                    ST.LOUIS
#309, St. Louis, Missouri 63105, is more fully described ,         )      Case No. 4: 19 MJ 3165 (NCC)
                    as an apartment in a multi-unit mid-rise       )
residence, constructed of red brick and steel with approximately )
six floors with floors two through six having balconies. The word )
Ceylon appears on the outside of the building indicating the name )
of the ma,.rtagement company that controls the property.           )

                                 APPLICATION FOR A SEARCH WARRANT
   I,    Chad Ramey, a federal law enforcement officer or an attorney for the government request a search
warrant an.d state under penalty of perjury that I have reason to believe that on the following property:

           The premises located at 325 N. Central Avenue, Apartment #309, St. Louis, MO 63105,
                                          as fully described above,

located in the _ _ _ _E~A~S~T~E~RN~--- District of _ _ _Ml_S_S_O~URl
                                                                _ _ _ _ _ , there is now concealed

                                                     see attached LIST

        The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               .I evidence of a crime;
               .I contraband, fruits of crime, or other items illegally possessed;
               .I property designed for use, intended for use, or used in committing a crime;
               j:J a person to be arrested or a person who is unlawfully restrained.
        The search is related to a violation of:
             Code Section                                                               Offense Description
    Title 21, U.S.C., §§ 846, 841(a)(l)        Conspiracy to possess with intent to distribute controlled substance(s)

        The application is based on these facts:
              SEE ATTACHED AFFIDAVIT WHICH IS INCORPORATED HEREIN BY REFERENCE .

                      .I  Continued on the attached sheet.
                      0   Delayed notice of _ _ days (give exact ending date if more than 30 days:                          1s
                  requested under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                         c&-~-r #j'c~

Sworn to before me and signed in my presence.
Date:          July 9, 2019

City and State:            St. Louis MO
  Case: 4:19-mj-03165-NCC Doc. #: 1 Filed: 07/09/19 Page: 2 of 29 PageID #: 2




                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

       I, Chad Ramey, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

        1.     I have been a police offi~er for the Decatur Police Department, Decatur, Illinois for

twenty-four (24) years. For the past twenty (20) years I have been assigned to the Decatur Police

Department Street Crimes Unit. I am also assigned as a Task Force Officer with the Federal Bureau

of Investigation, assigned to the Eastern Illinois Violent Criminal Enterprise and Drug Trafficking

Organization Task Force. I am assigned to investigate complex criminal enterprises, including

Drug Trafficking Organizations (DTO). I have participated in narcotics investigations involving

the manufacture, transportation, and distribution of controlled substances. These investigations

have resulted in the seizure of controlled substances and proceeds from the sale of controlled

substances, as .well as arrests and convictions of drug traffickers. I am familiar with, and have

utilized, normal methods of investigation, including, but not limited to physical and electronic

surveillance, questioning of witnesses, the use of search and arrest warrants, the use of informants,

the use of pen registers, analysis of telephone records, and the utilization of undercover agents.

       2.      I make this affidavit in support of an application for a search warrant under Federal

Rule of Criminal Procedure 41. The facts in this affidavit come from my personal observations,

my training and experience, and information obtained from other law enforcement agents and

witnesses. This affidavit is intended to show merely that there is sufficient probable cause for the

requested warrant and does not set forth all of my knowledge about this matter.

       3.      I make this affidavit in support of an application for search warrants for the property

listed below, and the seizure and search of the items specified in Attachment A, which items

constitute instrumentalities, fruits, and evidence of violations of Title 21, United States Code,
  Case: 4:19-mj-03165-NCC Doc. #: 1 Filed: 07/09/19 Page: 3 of 29 PageID #: 3




Section 841(a)(l) (Possession with Intent to Distribute and Distribution of a Controlled

Substance); Title 21, United States Code, Section 843(b) (Unlawful Use of a Communication

Facility); Title 21, United States Code, Section 846 (Conspiracy to Possess with Intent to

Distribute and Distribution of a Controlled Substance); Title 21, United.States Code, Section 848

(Engaging in a Continuing Criminal Enterprise); Title 18,       Unit~d   States Code, Section 1952

(Interstate and Foreign Travel or Transportation in Aid of Racketeering Enterprises); and Title 18,

United States Code, Section 1956 (Money Laundering) (hereinafter referred to as "target
                                  '   ,
offenses"). There is also probable cause to believe that information. and items described in

Attachment A will constitute evidence of this criminal violation, and will lead to the identification

of additional individuals who are engaged in the commission of this offense.

                               LOCATION TO BE SEARCHED

       4.      The premises located at 25 N. Central Avenue, Apartment #309, St. Louis,

Missouri (hereinafter referred to as "target location"), 63105: The premises located at 25 N.

Central A venue #309, St. Louis, Missouri 63105 is more fully described as an apartment in a multi-

unit mid-rise residence, constructed of red brick and steel with approximately six floors with floors

two through six having balconies. The word Ceylon appears on the outside of the building

indicating the name of the management company that controls the property.

       5.      The target location is COURTNEY TYLER JOHNSON'S (hereinafter

"JOHNSON") primary residence. On March 10, 2019, agents observed JOHNSON enter his 2015

Cadillac Escalade, displaying Illinois license plate Q732877 and drive away from the garage of

the target location. Rental records indicate that JOHNSON uses a fictitious name to rent

Apartment #309, but the phone number associated with the renter of Apartment #309 is a phone

number JOHNSON has utilized during this investigation and continues to utilize. Further, during

                                                 2
  Case: 4:19-mj-03165-NCC Doc. #: 1 Filed: 07/09/19 Page: 4 of 29 PageID #: 4




the March 13, 2019, to May 8, 2019, period of interception of wire communications of

COURTNEY JOHNSON's cellular telephones, COURTNEY JOHNSON confirmedonMarch24,

2019, over a telephone call with GABRIELLE JOHNSON that COURTNEY JOHNSON's

apartment number is #309, which matched the phone number associated with the rental records

for the target location.

        6.     Throughout the investigation agents were able to utilize cellular tower locations

and precision location data for both of JOHNSON'S cellular telephones. Investigators were also

able to receive electronic surveillance data for several vehicles utilized by JOHNSON. During the

investigation, and as recent as July 3rd, 2019, cellular telephone location data indicated JOHNSON

is utilizing the target location as his primary residence.

                            OVERVIEW OF THE INVESTIGATION

       7.      Federal Bureau of Investigation (FBI) Special Agent Mark Hill has been involved

in the investigation concerning the sale and delivery of cocaine and cannabis by JOHNSON and

members of his Drug Trafficking Organization (JOHNSON DTO) for the more than twenty-four

months. Throughout the     c~urse    of this investigation, agents have used a number of investigatory

tools to identify the members of the JOHNSON DTO, the means and methods used by the

JOHNSON DTO, the facilities maintained by the JOHNSON DTO to further their drug trafficking

activities, and the premises and vehicles used by the JOHNSON DTO to promote and conceal

those drug-trafficking activities.

        8.     In July 2016, the FBI initiated a joint-investigation with the Decatur Police

Department regarding the illegal drug trafficking activity of the JOHNSON DTO based on source

information that JOHNSON is a major drug source for the Decatur, Illinois area. During the course

of the investigation, I have learned about the membership and operations of the JOHNSON DTO

                                                    3
  Case: 4:19-mj-03165-NCC Doc. #: 1 Filed: 07/09/19 Page: 5 of 29 PageID #: 5




through discussions with confidential sources, discussions with other law enforcement officers,

and surveillance of JOHNSON DTO members.

       9.      Throughout this investigation confidential source reporting has been consistent in

identifying JOHNSON as the main supplier of cocaine to the Macon County, Illinois area. These

sources have also admitted to purchasing both powder and crack cocaine from JOHNSON's main

distributors. All confidential sources state that JOHNSON will not deal with any buyer direct.

       10.     Investigators also obtained court-authorized telephone monitoring for two separate

cellular telephones utilized by JOHNSON. During this monitoring, JOHNON has communicated

on these telephones with several of the co-conspirators as well as sources of controlled substances.

JOHNSON has also had conversations related to controlled substances to include prices for future

supplies of controlled substances, obtaining currency from co-conspirators, and discussions of

purchasing properties. Precision location information indicates these telephones are often at the

target location and have been there during pertinent intercepted calls.

       11.     JOHNSON and other members of the JOHNSON DTO utilize several vehicles to

facilitate and promote its drug trafficking conspiracy by further transporting marijuana for re-

distribution, transporting money for the purchase of marijuana, and traveling to meeting locations

in order to arrange for the transfer of marijuana and currency for the purpose of furthering the

JOHNSON DTO's drug trafficking activity. Several of these vehicles have been observed parked

at the target location.

       12.     For example, as described below, JOHNSON has repeatedly utilized his 2013

Chrysler minivan to further drug trafficking. Electronic and visual surveillance has revealed this

vehicle frequently parked at the target location. Further, electronic and visual surveillance has

revealed JOHNSON depart the target location in the minivan and travel to Decatur, Illinois in

                                                 4
  Case: 4:19-mj-03165-NCC Doc. #: 1 Filed: 07/09/19 Page: 6 of 29 PageID #: 6




order to conduct tasks to further his drug trafficking, to include pick-ups at his storage units, stops

at various residences, and/or other deliveries. JOHNSON then travels directly back to the target

location after completing those tasks.

                                      TARGET SUBJECTS

        13.    The subjects associated with the JOHNSON DTO include:

        a.     COURTNEY TYLER JOHNSON - identified leader of the JOHNSON DTO.

JOHNSON's primary residence has been identified as the target location. JOHNSON also stays

at the residence occupied by his mother (Jennifer Fisher) located at 3808 Eagle Claw Drive in

Springfield, Illinois. JOHNSON has no known legitimate employment. JOHNSON has had a series

of demonstrated examples of drug trafficking. In September 2009, JOHNSON was stopped driving

by a DEA Task Force Officer on Interstate 270 and Highway 59 in Illinois. The traffic stop yielded

$14,267 in United States currency and an apparent drug ledger with weight and currency amounts.

A passenger in the vehicle was identified as DEANDRI BURTON. In January 2011, JOHNSON

was arrested by the Brownsburg, Indiana Police Department after approximately thirty (3 0) pounds

of marijuana was located in the truck of a car JOHNSON was the passenger in. In October 2014,

the Decatur Police Department was contacted by a United States Postal Inspector regarding a

seized package containing a kilogram of suspected cocaine. The package was addressed to a

subject who resides at 955 W. Center Street, Decatur, Illinois. Investigators determined that

another female, not the name listed on the package, was the actual resident on W. Center Street.

The female was contacted and interviewed by law enforcement, who stated the cocaine belonged

to JOHNSON. The female advised JOHNSON was paying her $1,000 to have the cocaine package

delivered to her address. The female advised she had accepted one other package for JOHNSON

in the past.

                                                  5
  Case: 4:19-mj-03165-NCC Doc. #: 1 Filed: 07/09/19 Page: 7 of 29 PageID #: 7




       b.      GABRIELLE JOHNSON - JOHNSON's sister who was observed delivering drug

proceeds in Chicago, Illinois on behalf of JOHNSON.

       c.      TIMOTHY EALEY - EALEY has been identified as one of JOHNSON's re-

distributors of cocaine and cannabis in the Decatur, Illinois area. Two controlled purchases of

cocaine from EALEY and EALEY's son, DALTON DREW, have been made. Toll records from

one of JOHNSON's known cellular phone numbers shows more than 150 contacts with a cellular

telephone utilized by EALEY since December 2018.

       d.      DEANDRI BURTON -BURTON has been identified as one of JOHNSON's re-

distributors of crack cocaine in the Decatur, Illinois area. BURTON has traveled with JOHNSON

on several occasions. Nine controlled purchases of crack cocaine from BURTON have been made.

Toll records from one of JOHNSON's known cellular phone numbers shows more than 200

contacts with a cellular telephone utilized by BURTON since December 2018.

       e.      JENNIFER FISHER- JOHNSON' smother whose primary residence is 3808 Eagle

Claw Drive in Springfield, Illinois. FISHER has been identified as a launderer of drug proceeds

for COURTNEY JOHNSON. FISHER has been identified operating vehicles COURTNEY

JOHNSON commonly utilizes for furtherance of his drug trafficking organization.

       f.      JAMES ALLEN - ALLEN has been identified as a co-conspirator with JOHNSON

in trafficking controlled substances.

       g.      LINDELL J. WILLEY - WILLEY admitted transporting illegal narcotics to

storage locations in Kansas City, Missouri (for ALLEN) and storage units in Springfield, Illinois

and Decatur, Illinois (for JOHNSON). WILLEY was driving a black Chevy truck that was stopped

on December 21, 2018 in St. Joseph, Missouri where law enforcement discovered and seized more

than $665,000 in U.S. currency.

                                               6
   Case: 4:19-mj-03165-NCC Doc. #: 1 Filed: 07/09/19 Page: 8 of 29 PageID #: 8




                                       PROBABLE CAUSE

        14.      Based on my training and experience and that of my team, I know that controlling

a drug trafficking and money laundering operation to the magnitude of the JOHNSON DTO

generates a substantial amount of documents and records through its day-to-day operations. As

described more fully below, the investigation to date has revealed that the DTO has already

generated substantial records and documents that are likely to be kept inside the target location.

                      Records Related to Storage Lockers at the Target Location

        15.      The investigation has revealed that JOHNSON utilizes storage lockers to store

illegal narcotics. On February 20, 2017, JOHNSON was seen by law enforcement entering the

gated, storage facility known as Northwest Mini-Storage, located at 2330 Route 121, NW, in

Decatlir, Illinois.

        16.      On February 21, 2017, documents relating to storage Unit Fl9 ("Unit F19") were

obtain~d showing that particular unit is assigned to and rented by Kathryn Kelsheimer,

JOHNSON's grandmother. The storage unit assigned to Kelsheimer is located in the same area

within the Northwest Mini-Storage premises to where law enforcement saw JOHNSON's vehicle

parked on February 20, 2017. Records indicate that access into and out of the facility is monitored

through an access code individual to each renter. The access code assigned to Kelsheimer was used

the same day and approximate time that law enforcement saw JOHNSON enter the facility on

February 20, 2017.

        17.      On March 2, 2017, a pole camera was installed in order to capture activity outside

of Unit F19. Pole camera video showed JOHNSON at Unit F19 on thirteen (13) occasions bt'.tween

September 28, 2017, and November 9, 2017. Likewise, the access code assigned to Kelsheimer



                                                  7
      Case: 4:19-mj-03165-NCC Doc. #: 1 Filed: 07/09/19 Page: 9 of 29 PageID #: 9




    was used for entry and exit for each of the thirteen (13) times the storage locker was accessed

    between September 28, 2017, and November 9, 2017.

           18.     Pole camera video from February 5, 2018, through July 25, 2018, revealed 20 visits

    to Unit F19 by JOHNSON. On three occasions, JOHNSON was observed opening up Unit F19

    while a large quad-cab pickup pulling a large trailer pulled up and stopped outside of Unit Fl9.

    On sixteen of the remaining seventeen visits between February 5, 2018, and July 25, 2018,

    JOHNSON entered Unit F19, usually after dark, and exited carrying items such as boxes and what

    appeared to be trash bags. Visits lasted one minute to twelve minutes.

           19.     On July 16, 2018, a District Court Judge in the Central District of Illinois issued an

    order authorizing the monitoring and recording of visual, non-verbal conduct and activities inside

    of Unit F19 for a period of30 days. On July 17, 2018, agents were able to install video surveillance

    equipment inside Unit Fl9. On August 16, 2018, a Magistrate Judge in the Central District of

    Illinois issued an order re-authorizing the monitoring and recording of visual, non-verbal conduct

    and activities inside of Unit F19 for a period of 30 days. Video surveillance during this time period

    revealed JOHNSON arriving at Unit Fl 9, and often removing clear, sealed packages or other items

    from bins within the storage unit.

            20.    On August 29, 2018, a magistrate judge in the Central District of Illinois issued a

     search warrant for Unit F19 to search the contents of the storage unit. Agents did not request

     authority to seize anything found in the storage unit. That day, law enforcement officers executed

     the search warrant at Unit Fl9. The results of the search revealed twelve (12) large brown boxes

     containing a combined total of approximately one-hundred and sixty-one (161) vacuum-sealed
/
     clear packs containing what investigators believe is at least one pound of cannabis in each pack.

     The cannabis was packed in a zip-lock type clear bag then secured again in a vacuum-sealed bag.

                                                     8
  Case: 4:19-mj-03165-NCC Doc. #: 1 Filed: 07/09/19 Page: 10 of 29 PageID #: 10




 The unopened boxes were sealed with clear packaging tape. Inside the sealed brown boxes were

 thick black plastic trash-type bags that were secured with a zip-tie fastener. Inside each black

 plastic bag were at least eighteen (18) clear, vacuum-sealed packs of cannabis. Agents did not.

 seize the cannabis in order to conduct further investigation into the JOHNSON DTO.
                             '                            .

        21.     Since the search warrant, JOHNSON continues to occupy and utilized Unit F19.

JOHNSON's visits to Unit Fl9 are conducted in a similar fashion as described above (after dark,

short duration~-removing bags or boxes). Investigators believe the items removed by JOHNSON

contain cannabis. Morevoer, it is clear that Kelsheimer is a nominee used by JOHNSON to conceal

''his possession and use of Unit Fl9. Accordingly, is likely that records related to Unit F19 will be

located at JOHNSON'S primary residence, the target location.

        22.     The investigation has revealed JOHNSON frequents other storage lockers and

removes or places items (boxes or suitcases) suspected of containing drugs and/or proceeds.

 Specifically, JOHNSON has been observed at: Northwest Mini Storage Unit A42, Capitol Storage

Unit 190, and Storage Masters West Main Unit G7. Investigators believe it is likely that

documentation related to these storage units will be located at the target location.

                         Financial/Travel Records at the Target Location

        23.     Due to the large amount of bulk U.S. currency generated from the sale of illegal

drugs by the JOHNSON DTO, and evidence related to JOHNSON'S visits to various financial

institutions, investigators have issued subpoenas for various bank records related to JOHNSON.

Investigators identified a Bank of America account in the name of COURTNEY JOHNSON

addressed to 3808 Eagle Claw, Springfield, Illinois. The records' show unusually large amounts of

cash deposits made in the St. Louis, Missouri area. Investigators also located check card



                                                  9
Case: 4:19-mj-03165-NCC Doc. #: 1 Filed: 07/09/19 Page: 11 of 29 PageID #: 11




withdrawals from January 2019 through May 2019 from JOHNSON'S Bank of America account.

Each month the same amount was paid to Ceylon, the corporate landlord of the target location.

       24.     Although investigators have located the Bank of America account, they have only

issued subpoenas regariing known accounts. It is not known at this time if JOHNSON has

additional bank accounts at other banking institutions; or bank accounts listed in other subject's

names that he utilizes. Accordingly, investigators believe that JOHNSON likely keeps and

maintains bank records and tax records associated with the Bank of-America account, as well as

potentially other accounts, at the target location.

       25.     Based on intercepted calls wherein JOHNSON states he is depositing money (see

Paragraph 47), investigators have obtained surveillance video from various ATM locations which

showed JOHNSON depositing large bundles of U.S. currency, typically in St. Louis. Large cash

deposits were also made in San Francisco, California and the Atlanta, Georgia area. Investigators

believe it is likely JOHNSON has records related to these ATM deposits at the target location.

       26.     Further, investigators identified JOHNSON (and his associates) traveling at least

monthly, and sometimes multiple times a month, to Miami, Atlanta, Los Angeles, San Francisco,

San Diego and Dubai, aside from his trips to Kansas City and the Springfield/Decatur, Illinois

areas. Expenses for these trips were paid from the Bank of America account. The bank records
                                                       r

show JOHNSON purchased airline tickets, rental cars, and hotel rooms. The account records also

showed payments to Uber and Priceline. Investigators believe JOHNSON's travel was associated

with drug trafficking or money laundering activity. This belief is based on intercepted calls to

JOHNSON's source of supply wherein the source was located in California. Further, JOHNSON

directed others, such as WILLEY, to travel to source cities in California to obtain drugs ..

Accordingly, based on the extensive travel by him and his associates, investigators believe it is

                                                 10
 Case: 4:19-mj-03165-NCC Doc. #: 1 Filed: 07/09/19 Page: 12 of 29 PageID #: 12




likely that records of JOHNSON'S travel, or those of his associates, as depicted by his bank

statements, will liRely be located at the target location.

       27.     During the course of the investigation, JOHNSON does not appear to have any type

of job other than trafficking drugs. However, investigators have found that JOHNSON lives an

extravagant lifestyle: the expense of the target location, payment for the storage lockers, owning

numerous vehicles, and extensive travel. Records related to these expenses and others are likely

kept at the target location and are further evidence of money laundering activity.

                                           Drug Ledgers

       28.     Based on training and experience, investigators know that drug traffickers that are

part oflarge, complex DTO's such as the JOHNSON DTO, typically maintain drug ledgers. Due

to the numerous amounts of bulk marijuana purchases from multiple sources-of-supply, multiple
                                                                                         1

local clients in the area, as well as the multiple types/strands of bulk marijuana which the

JOHNSON DTO obtains and distributes; investigators are aware that members of the

aforementioned DTO will require the aid of constantly updated ledgers to manage the daily

operations of an organization with so many moving components.

       29.     Physical proof of the JOHNSON DTO's usage ofledgers is evident from the load

received on May 1, 2019. On or about May 1, 2019, JOHNSON departed the target location and

traveled to Decatur, Illinois. On May 1, 2019, at approximately 6:04 p.m., JOHNSON placed an

outgoing call to JACKIE CAMPBELL and arranged to meet. Law enforcement surveillance teams

observed JOHNSON utilizing CAMPBELL's house at approximately the same time. At

approximately 6:02 p.m. on May 1, 2019, JOHNSON called his source of supply. Agents

intercepted the call. During that call, the source informed JOHNSON that the driver was named



                                                 11
 Case: 4:19-mj-03165-NCC Doc. #: 1 Filed: 07/09/19 Page: 13 of 29 PageID #: 13




"Carrots" and that he was scheduled to arrive between 7:08 p.m. and 7:15 p.m. After that phone

call ended, JOHNSON texted the same number this message, "2500 Peru Rd 62522."

        30.     Agents set up surveillance of 2500 Peru Road. There, agents observed JOHNSON

make contact with a semi-tractor trailer at approximately 7:13 p.m., which is the same time

JOHNSON received a call from the source in which JOHNSON asked, "is that the right one?" and

the source replied, "yeah, yeah, that's the right dude." JOHNSON's minivan was behind

CAMPBELL's residence.

        31.     Around 7:19 p.m., JOHNSON unloaded several large boxes from the back of the

semi-tractor trailer. CAMPBELL helped JOHNSON unload the boxes and place several in both

JOHNSON's Chrysler van as well as CAMPBELL's tan GMC sport-utility vehicle.

        32.     JOHNSON and CAMPBELL got into CAMPBELL's GMC and drove away. An

unknown male got into JOHNS_ON's van and drove away as well. Electronic and visual

surveillance revealed that JOHNSON's minivan drove to the Storage Masters storage facility. By

7:37 p.m., surveillance followed both vehicles as they drove to an address believed to be associated

with EALEY. At 9:51 p.m., JOHNSON received an intercepted call from the source. During that

call, JOHNSON confirmed with the source that he received ten boxes and that "box 22" has a list

of what's in every box. JOHNSON eventually left EALEY'S residence and returned directly to

the target location. Based on the investigation, investigators believe it is likely that JOHNSON

brought the "list" referenced in the intercepted call with him to the target location.

        33.     Later on May 1, 2019, Illinois State Police Trooper Heard stopped the semi-truck

near Benton, Illinois to conduct a routine commercial motor vehicle inspection. During a probable

cause search, the semi-truck was found to contain 12 large boxes similar to the boxes unloaded by



                                                 12
Case: 4:19-mj-03165-NCC Doc. #: 1 Filed: 07/09/19 Page: 14 of 29 PageID #: 14




JOHNSON and CAMPBELL. There was a total of 200 individually vacuum-sealed bags of

cannabis within those 12 boxes.

       34.     Aside from that described herein, investigators intercepted several telephone calls

between JOHNSON and his sources and customers discussing drug orders, amounts owed,

shipment dates, and payment dates. During many of these conversations, JOHNSON informed the

person the outstanding drug balance or the amount of drugs ordered.

       35.     During many of the intercepted calls related to drug trafficking, electronic

surveillance showed JOHNSON at the target location indicating that JOHNSON oversees his
                                                                               I
DTO from the target location. Based on my training and experience and 1that of my team, it is

likely that ledgers - like the "list" described above (see Paragraph 32) - will be at the target

location.

                                Records Showing Straw Purchases

       36.     Investigators know that drug traffickers often register or buy assets in the names of

other subjects to attempt.to thwart law enforcement detection and to attempt to insulate the asset

from being seized by law enforcement. As described herein, JOHNSON has utilized a number of

storage units registered or rented in the names of others. JOHNSON has also utilized different

vehicles registered to others to conduct his drug trafficking operation. JOHNSON has attempted
                  )



to disguise his ownership of the target location. Accordingly, investigators believe it is likely that

documents and records associated with the renting or purchase of the storage lockers, vehicles,

and showing ownership/possession of the target location, will be located at the target location.

                                  Proceeds at the Target Location

       37.     The investigation has revealed that the JOHNSON DTO has generated substantial

drug proceeds. Investigators. know that drug trafficking operations that distribute the amount of

                                                 13
    Case: 4:19-mj-03165-NCC Doc. #: 1 Filed: 07/09/19 Page: 15 of 29 PageID #: 15




drugs that JOHNSON distributes routinely have large amounts of bulk U.S. currency in different

locations. Investigators believe based on the investigation to date that JOHNSON typically keeps

a portion of those proceeds at his primary residence: first 212 S. Meramec Avenue, Clayton,

Missouri, then starting in January 2019, the target location. 1

           38.     On November 8, 2018, Kansas City P.D. (Missouri) contacted investigators and

advised that electronic surveillance of LINDELL WILLEY'S black Chevrolet truck indicated it

was headed eastbound towards Illinois. Electronic surveillance revealed WILLEY's truck drove

directly to the parking lot of St. Louis Galleria Mall. Meanwhile, electronic surveillance showed

JOHNSON'S black Dodge Charger departed 212 S. Meramec approximately 13 minutes after

WILLEY'S vehicle arrived at the Galleria Mall parking lot and proceeded directly to the Galleria

Mall. JOHNSON'S Dodge Charger arrived at Galleria Mall and stopped in the same location

where WILLEY's Chevrolet truck was parked. After one minute, both vehicles separated and

WILLEY's Chevrolet truck headed westbound to Kansas City)while JOHNSON returned to 212

S. Meramec.

          39.      Later, on November 13, 2018 investigators visually surveilled WILLEY drive to

Capitol Storage located in Springfield, Illinois where he was met by JOHNSON. Both JOHNSON

and WILLEY entered the storage unit facility and went to JOHNSON'S storage unit. WILLEY

removed two boxes from his vehicle and JOHNSON placed those two boxes inside of his storage

unit. The trailer and storage unit were then closed and both vehicles left the storage facility and

drove to JOHNSON's storage unit at Northwest Mini Storage. Approximately 11 boxes were

unloaded from WILLEY's trailer and carried into JOHNSON's storage unit.



1
    JOHNSON moved from this address to the target location in January 2019.

                                                       14
Case: 4:19-mj-03165-NCC Doc. #: 1 Filed: 07/09/19 Page: 16 of 29 PageID #: 16




       40.     On December 20, 2018, electronic surveillance again showed WILLEY at the

Galleria Mall. Due to the electronic surveillance unit not working correctly on JOHNSON's

vehicle, investigators were unable to observe if JOHNSON's vehicle went to Galleria Mall to meet

with WILLEY. WILLEY's vehicle was only in the Galleria Mall parking lot for six minutes before

exiting the parking lot. WILLEY'S vehicle returned directly to his residence in the Kanasa City

area. Investigators believe, based on previous surveillance, WILLEY' s trip was solely to pick up

drug proceeds from JOHNSON. These proceeds were intended to be delivered to California for a

future shipment of illegal narcotics.

       41.     On December 21, 2018, WILLEY was stopped driving his vehicle with $665,170

inside. During a subsequent interview, WILLEY advised he transported illegal narcotics and U.S.

currency for JAMES ALLEN and JOHNSON. WILLEY stated, under the direction of ALLEN

and JOHNSON, he obtained illegal narcotics in California then delivered the illegal narcotics to

ALLEN in Kansas City then to JOHNSON at various storage units in Springfield and Decatur,

Illinois. WILLEY advised he commonly travels to a mall in St. Louis to obtain money from

JOHNSON to be transported to California. WILLEY stated JOHNSON commonly placed the

money in duftle bags and suitcases. WILLEY advised part of the seized money came from

JOHNSON to transport to California.

       42.     Accordingly, on November 8 and December 20, JOHNSON appears to have

brought the proceeds to pay WILLEY from 212 S. Meramec-his primary residence at the time-

to the meeting at the Galleria Mall.



                                               15
Case: 4:19-mj-03165-NCC Doc. #: 1 Filed: 07/09/19 Page: 17 of 29 PageID #: 17




       43.     On March 18, 2019, agents observed JOHNSON exiting 3808 Eagle Claw carrying

two large duffle bags/luggage bags - like those described by WILLEY - and placed them in the

rear cargo area of the minivan. JOHNSON traveled to meet with identified co-conspirators

WESLEY CONSTANT, CHARLES DRAKE and DEANDRI BURTON. While in route to the

meeting, JOHNSON received an incoming call from CHRISTOPHER BRADFORD that was

intercepted by agents.    BRADFORD is a known trafficker of cannabis in the Decatur and

Springfield areas. BRADFORD told JOHNSON that he called because JOHNSON had told

BRADFORD to call when he was "half way through them." BRADFORD told JOHNSON that

BRADFORD was home. JPHNSON replied that he would visit BRADFORD later.

       44.     Based on training and experience and the investigation to date, investigators believe

that BRADFORD told JOHNSON that he has sold half his supply of drugs that he received from

JOHNSON. Investigators further believe that BRADFORD is informing JOHNSON that

BRADFORD has proceeds to pay JOHNSON. BRADFORD wanted JOHNSON to come to his

residence to pick up the proceeds for the distributed drugs.

       45.     Continuing on Marth 18, 2019, JOHNSON met with CONSTANT, BURTON and

DRAKE in Decatur and drove the minivan back to the Springfield area. When JOHNSON entered

the Springfield, Illinois area he called his mother JENNIFER FISHER. The call was intercepted

by agents. JOHNSON told FISHER he would be pulling up soon. FISHER told JOHNSON to "get

that stuff out of [her] back seat." JOHNSON arrived at 3808 Eagle Claw, the residence of FISHER.

JOHNSON removed small items from the back-seat area of FISHER'S Chrysler 300 and placed

the items in the minivan. Based on the investigation to date - including a previous seizure of drug

proceeds from FISHER and her vehicle - investigators believe JOHNSON was removing drug

proceeds from FISHER' s vehicle.

                                                16
 Case: 4:19-mj-03165-NCC Doc. #: 1 Filed: 07/09/19 Page: 18 of 29 PageID #: 18




       46.      JOHNSON then left 3808 Eagle Claw in the minivan and drove directly to meet

BRADFORD at his residence. JOHNSON remained there for only a few minutes and then left in

the minivan. Investigators were unable to see if JOHNSON carried any items out of

BRADFORD's residence. However, based on the intercepted telephone calls, investigators believe

JOHNSON obtained the promised drug proceeds from BRADFORD during the visit.

       47.     Electronic and visual surveillance revealed that after leaving BRADFORD's

residence, JOHNSON drove directly to the Clayton, Missouri area. When he entered the area,

agents intercepted a telephone call between JOHNSON and Ivana Booker (live in girlfriend of

JOHNSON). The following is a portion of the conversation.

       BOOKER: Alright, I'm about to cook them but I'm just gonna wait for you to come.

       JOHNSON: Alright, I'm uh, I gotta stop at the bank, I'm like ten, I'm like ten minutes
                away.

       BOOKER: So do I need to come down?

       JOHNSON: Uh, I'll let you know when I leave the bank to come down, but you can put
                them steaks in.

       48.     After this call, JOHNSON traveled to the area of a financial institution in the St.

Louis, Missouri area and stopped for a few minutes. JOHNSON then traveled to the target

location. Based on the investigation and their training and experience, investigators believe that

JOHNSON deposited a portion of the proceeds at the financial institution and kept the rest of the

proceeds with him at the target location.

       49.    In the days before April 12, 2019, investigators had intercepted telephone calls and

text messages wherein JOHNSON discussed and arranged having a woman deliver money to a

subject in Chicago, Illinois on April 14, 2019 as payment for 150 pounds of cannabis to be

delivered to JOHNSON in the near future.

                                               17
 Case: 4:19-mj-03165-NCC Doc. #: 1 Filed: 07/09/19 Page: 19 of 29 PageID #: 19




        50.     On April 12, 2019, approximately 7:43 p.m., video surveillance showed

JOHNSON's minivan arriving at Capitol Storage Unit #190. JOHNSON removed a Neiman

Marcus shopping bag from the storage unit, suspected to contain drug proceeds, and placed it in

the minivan. JOHNSON then used loose clothing to cover the shopping bag. Later that evening,

JOHNSON left the Springfield, Illinois area in the minivan and electronic surveillance unit data

indicated the minivan traveled to Collinsville, Illinois. The data indicated the minivan stopped in

the area of 100 S. Center Street in Collinsville. JOHNSON'S sister, GABRJELLE JOHNSON,

lives at 120 S. Center apartment #300. The minivan remained there for only a couple minutes,

presumably for JOHNSON to deliver the money for the Chicago meeting to GABRIELLE

JOHNSON, then left and traveled directly to the target location.

        51. · On April 14, 2019, investigators conducted surveillance of the meeting in Chicago,

Illinois. Investigators observed a black 2010 Dodge Challenger arrive. The driver of the Dodge

Challenger was later identified as GABRIELLE JOHNSON. Another female arrived and obtained

a suitcase from the trunk of the Dodge Challenger. Agents intercepted telephone calls which

indicated GABRIELLE JOHNSON had delivered $200,000 to the unknown female.

        52.    On April 15, 2019, at approximately 10:57 a.m., JOHNSON sent a text message to

his supplier that stated, "Yo so I just leave the crib that's only 200 she forgot the lil one but I can

mail or or I'll be out next week on Tuesday." Based on these exchanges and the surveillance

operation, agents believe that JOHNSON agreed to pay approximately $226,000 for the quantities

of various types of marijuana. Based on the text message, GABRIELLE JOHNSON was supposed

to transport two separate bags of money, one containing $200,000 and the "lil one" JOHNSON

referred to contained approximately $26,000. The $200,000 was made by GABRIELLE

JOHNSON on April 14, 2019, in Chicago. Those proceeds were contained in the Neiman Marcus

                                                  18
 Case: 4:19-mj-03165-NCC Doc. #: 1 Filed: 07/09/19 Page: 20 of 29 PageID #: 20




bag JOHNSON took from his Capitol Storage storage unit and delivered to GABRIELLE

JOHNSON. The remaining $26,000, however, was in the "lil one" referenced in JOHNSON's text

message. Investigators believe JOHNSON brought those proceeds with him from the target

location since he only obtained one bag from the storage unit. The text message also indicates that

JOHNSON can mail the proceeds to the source (mailing labels/shipping materials), or that he can

deliver them when he travels to visit (travel records). At the time of the text message, GPS location
                                       /

data of JOHNSON's Cadillac Escalade showed it had just left the target location. The vehicle

traveled directly to Kansas City, Missouri where investigators identified JOHNSON operating the

Cadillac Escalade.

        53.     Investigators thereafter intercepted calls between JOHNSON, the source, and the

facilitator of the transportation of the incoming drug load setting the delivery date as May 1, 2019.

On April 29, 2019, agents intercepted a call between JO~SON and the source wherein the two

further discussed payment for load and whether to provide the total payment for the load (balance

due plus the transportation fee) to the courier/driver of the load or to associates in Chicago.

        54.     During one such call, JOHNSON was located in Decatur, Illinois. The pertinent

transcription of the call is as follows:

        JOHNSON: ... You still gotta let me know what you want me to do with [the payment].

        SOURCE: Yea, you could just give the driver all of it. So that would be, what's that, 28-6
        plus 25-2 is 53-8.

        JOHNSON: OK. I gotta, I gotta, umm see where he pulling up to. I got your money put up
        like two hours from here and now I gotta see if I can g'o, I gotta, I just gotta time it. I got
        the [person arranging the shipment's] money sitting where the shit coming.

        55.     Decatur is approximately two hours from the target location. Based on the

investigation to date, as well as the training and experience of the investigative team, investigators


                                                  19
Case: 4:19-mj-03165-NCC Doc. #: 1 Filed: 07/09/19 Page: 21 of 29 PageID #: 21




believe JOHNSON told the source that the payment for the person arranging the transportation of

the load in Decatur (where the shipment was destined), but the payment for the source of supply

was at the target location in St. Louis two hours away.

       56.     Days following the May 1, 2019 marijuana delivery, intercepted communications

between JOHNSON and the source revealed that JOHNSON arranged to pay the remaining money

owed to the source for the May 1 delivery on May 9, 2019 in Chicago. Electronic surveillance on

JOHNSON's Cadillac Escalade along with precise phone location data from JOHNSON's cellular

phone, indicated that on May 8, 2019, JOHNSON and the Cadillac Escalade left the target

location and traveled directly to Chicago, Illinois where JOHNSON remained overnight.

       57.     On May 9, 2019, agents conducted surveillance of the prearranged meeting location

in Chicago, Illinois. Agents observed JOHNSON arrive in the white Cadillac Escalade. An

unknown female in a black Dodge Challenger arrived and entered the passenger area of white

Cadillac Escalade while JOHNSON was still in the driver's seat. This was the same vehicle and

woman that previously obtained $200,000 from GABRIELLE JOHNSON (see Paragraph 51).

Within minutes, the female exited JOHNSON's vehicle and JOHNSON and the unknown female

both left the meeting location. After the meeting, JOHNSON traveled directly to the target

location.

       58.     Based on the investigation to date, investigators believe that JOHNSON transported

proceeds from the target location to Chicago to pay the outstanding balance of money owed to

his source of supply.

       59.     On May 15, 2019, at approximately 3:32 p.m. electronic surveillance unit data

indicated JOHNSON's minivan had entered the Storage Masters West Main Storage facility.

Video surveillance showed the minivan parking in front of Unit G7. JOHNSON was identified as

                                               20
 Case: 4:19-mj-03165-NCC Doc. #: 1 Filed: 07/09/19 Page: 22 of 29 PageID #: 22




the driver and unlocked Unit G7. JOHNSON was observed inside the storage unit as well as several

large cardboard boxes inside the unit. JOHNSON began moving packages from box to box which
                                                                     -1


appeared consistent with vacuum sealed packages of marijuana. JOHNSON removed one of the

cardboard boxes suspected to contain cannabis and placed the box in the back-storage area of the

minivan. JOHNSON locked the storage unit and left the area. Electronic surveillance data

indicated the minivan traveled directly to the knoM'll residence of co-conspirator TIMOTHY

EALEY. Electronic surveillance indicated JOHNSON and the minivan then left EALEY's

residence and traveled directly back to the target location. Based on information gained during

this investigation, investigators believe JOHNSON obtained illegal narcotics from the storage unit,

delivered them to EALEY, and then received proceeds from EALEY. JOHNSON then transported

the drug proceeds back to the target location.

       60.     On May 29, 2019, cellular telephone location data of JOHNSON and GPS location

data of his Cadillac Escalade indicated JOHNSON left the target location in the Cadillac Escalade

and drove directly to the Kansas City area. Surveillance followed the Cadillac Escalade directly to

the apartment complex of JAMES ALLEN (see Paragraph 41 ). Surveillance observed JOHNSON

park the Cadillac and exit carrying· a backpack. ALLEN exited his apartment and greeted

JOHNSON. ALLEN took possession of the backpack and walked back to his apartment.

JOHNSON left in the Cadillac and traveled directly back to the target location. Based on

information gained during the investigation, including the statement by WILLEY (see Paragraph

41 ), investigators believe JOHNSON had proceeds stored at the      targ~t   location and delivered

them to ALLEN.

       61.     On June 4, 2019, cellular telephone location date of JOHNSON and GPS location

data of his Cadillac Escalade indicated JOHNSON left the target location in the Cadillac and

                                                 21
Case: 4:19-mj-03165-NCC Doc. #: 1 Filed: 07/09/19 Page: 23 of 29 PageID #: 23




drove directly to the Kansas City area. Surveillance again followed JOHNSON to the apartment

complex ofJAMES ALLEN. Surveillance observed JOHNSON park the Cadillac and exit carrying

a backpack. JOHNSON walked towards the front door to ALLEN'S apartment and disappeared

out of sight. JOHNSON walked back to the Cadillac and was not carrying the backpack.

JOHNSON traveled directly back to the target location. Based on the investigation to date,

investigators believe JOHNSON had proceeds stored at the target location and delivered them to

ALLEN.

       62.     On June 25, 2019, video surveillance footage and cellular telephone tower location

data showed JOHNSON visited Unit G7 and removed suspected cannabis and/or currency.

JOHNSON was observed arriving at Unit G7 in his Chevrolet Avalanche. JOHNSON unlocked

the unit and removed a medium size suitcase and a white garbage bag and placed them both in the

Chevrolet Avalanche. The suitcase was consistent with previous drug proceed seizures from

JOHNSON and his co-conspirators and the garbage bag was consistent with storage and

transportation of cannabis in previous surveillance.

       63.     JOHNSON left the storage facility and met with EALEY and BURTON. All three

entered EALEY'S residence and remained there for several minutes. JOHNSON and BURTON

exited the residence and walked to the Chevrolet Avalanche. JOHNSON was observed opening

the car door of the Chevrolet Avalanche, but investigators could not observe if JOHNSON

removed any items from the vehicle or if JOHNSON delivered any items to BURTON. JOHNSON

left in the Chevrolet Avalanche and cellular telephone location data indicated JOHNSON traveled

directly to the target location.

             BACKGROUND REGARDING DRUG TRAFFICKING ACTIVITIES



                                                22
Case: 4:19-mj-03165-NCC Doc. #: 1 Filed: 07/09/19 Page: 24 of 29 PageID #: 24




       64.     Based on my training and experience and that of the investigative team, I know the

following:

       a.     Drug traffickers often store documents and other items relating to the possession,

       manufacture, importation, exportation, and distribution of drugs and to the illegal proceeds

       of drug trafficking in their residences, stash houses, and cars where they are readily

       available and concealed from law enforcement.          These documents and items include

       invoices, shipping labels, tracking numbers, boxes, and envelopes.

       b.     Drug traffickers commonly store drugs and drug paraphernalia, including

       packaging materials, cutting agents, and manufacturing tools, in their residences, stash

       houses, and cars where they are readily available and concealed from law enforcement.

       c.     Drug traffickers keep books, receipts, notes, ledgers, and other records relating to

       their drug distribution activities. Because drug traffickers often "front" drugs to their

       customers - that is, sell the drugs on credit - or receive drugs from their suppliers on credit,

       such records are necessary to keep track of the amounts paid and owed by/to their

       customers and suppliers. These ledgers are more commonly known as "pay/owe sheets,"

       and may be as simple as notations on miscellaneous pieces of paper or may be recorded

       more formally in notebooks or even computer spreadsheets.              "Pay/owe sheets" are

       frequently encoded in order to protect the identities of customers and suppliers. Drug

       traffickers ofte11: keep such records in their residences, stash houses, and cars. Such records

       are often stored electronically within the memory of telephones, computers, and personal

       digital assistants such as iPhone and Blackberry devices, which drug dealers often keep in

       their residences, stash houses, and cars.



                                                   23
Case: 4:19-mj-03165-NCC Doc. #: 1 Filed: 07/09/19 Page: 25 of 29 PageID #: 25




     d.      Drug traffickers commonly keep large sums of currency, financial instruments,

     precious metals, jewelry, gift cards, and other items 'of value, which are either the proceeds

     from drug sales or are intended for the purchase of drugs. When drug traffickers amass

     such wealth, they often attempt to conceal it and its origin from discovery by law

     enforcement. Drug traffickers use many different techniques to do so, including using

     digital currency, and using savings and checking accounts, securities, cashier's checks,

     money drafts and letters of credit to exchange drug proceeds into money that appears to

     come from a legitimate source. Drug traffickers also use drug proceeds to purchase real

     estate or cars, and establish shell corporations and business fronts that they use to launder

     drug proceeds. Drug traffickers often use fictitious or "straw-holder" owners to conceal

     the true ownership of real estate, cars, or other valuable items purchased with the proceeds

     of drug sales. In addition, drug traffickers often use wire transfers, cashier's checks, and

     money orders to pay for drugs or other costs relating to their distribution activities. Drug

     tr_affickers often keep these items of value, and records relating to them, in their residences,

     stash houses, arid cars where they are readily available and concealed from law

     enforcement. Records related to such items are often stored electronically within the

     memory of telephones, computers, and personal digital assistants such as iPhone and

     Blackberry devices, which drug dealers often keep in their residences, stash houses, and

     cars.

     e.      Drug traffickers go to great lengths to hide and secure the drugs, drug proceeds,

     other, items of value, and records relating to their drug business. This is to safeguard those
                                      \




     items against robbery and keep them hidden from law enforcement. Drug traffickers hide

     these items by storing them in secure locations, including safes, vaults, or other locked

                                               24
Case: 4:19-mj-03165-NCC Doc. #: 1 Filed: 07/09/19 Page: 26 of 29 PageID #: 26




     containers, as well as in specially-constructed concealed compartments that are often found

     in cars used for drug trafficking. Other methods of concealment include the burial of items

     underground, the use of locked cars, trailers, out buildings, sheds, and exterior closets, the

     use of natural spaces within walls, furniture, cars, and other areas, and the use of sealed

     cans and canning machines.

     f.     Drug trafficking is a business that involves numerous co-conspirators, from lower-

     level dealers to higher-level suppliers, as well as associates to process, package, and deliver

     the drugs and launder the drug proceeds. These persons frequently maintain listings of

     names, aliases, telephone numbers, pager numbers, facsimile numbers, physical addresses,

     and email addresses, sometimes encoded and sometimes not encoded, for the purpose of

     contacting their suppliers, customers, transporters, and others involved in their illicit drug

     distribution activities. These records are typically maintained in their residences, stash

     houses, and cars, where they are readily available and concealed from law enforcement.

     Moreover, such records are often stored electronically within the memory of telephones,

     computers, and personal digital assistants such as iPhone and Blackberry devices, which

     drug dealers often keep in their residences, stash houses, and cars.

     g.     Drug traffickers frequently possess firearms, ammunition, silencers, explosives,

     incendiary devices, and other dangerous weapons to protect their profits and supply of

     drugs from others who might attempt to forcibly take such items and harm the drug

     traffickers during transactions.    Such weapons, which are often stolen or otherwise

     possessed illegally, are typically kept in their residences, stash houses, and cars where they

     are concealed from law enforcement and readily available.



                                               25
Case: 4:19-mj-03165-NCC Doc. #: 1 Filed: 07/09/19 Page: 27 of 29 PageID #: 27




          h.      Drug traffickers often use two way radios, police scanners, video surveillance

          systems, and other counter surveillance equipment to prevent detection by law

          enforcement. Such items are typically kept in their residences, stash houses, and cars.

          L       Drug traffickers frequently take, or cause to be taken, photographs and videos of

          themselves, their criminal associates, their real and personal property, their weapons, and
                                                                 '
          their drugs. Such items are often stored in their residences and cars, and on digital devices.

          J.      Drug traffickers often use electronic devices such as cellular telephones, satellite

          telephones, pagers and text messaging devices, voicemail or. answering machine systems,

          telephone calling cards, computers, email, and personal digital assistants such as iPhone

          and Blackberry devices in order to communicate with their suppliers, customers,

          transporters, and others involved in their illicit drug distribution activities. Drug traffickers

          often keep the documents and records described above on those devices. Drug traffickers

          often use multiple phones, including not only their own phones but also phones of family

          members and significant others, in order to avoid detection by law enforcement. Drug

          traffickers often keep these devices in their residences, stash houses, and cars where they

          are readily available.

                                             CONCLUSION

          65.     Based on the foregoing, I believe that evidence, fruits, and instrumentalities of the

target offenses, to include documents and proceeds, will be found at the target location, described

herein.

          66.     In view of the ongoing nature of the investigation, and the risk of harm to

informants, cooperating witnesses, to agents, and to the investigation, which would exist should



                                                     26
Case: 4:19-mj-03165-NCC Doc. #: 1 Filed: 07/09/19 Page: 28 of 29 PageID #: 28




the information in this affidavit be prematurely disclosed, I respectfully request that this affidavit

and associated records concerning this search be sealed until further order of the Court.



                                                      Respectfully submitted,




                                                      Federal Bureau of Investigation




                                                 27
 Case: 4:19-mj-03165-NCC Doc. #: 1 Filed: 07/09/19 Page: 29 of 29 PageID #: 29




1.     Books, records, receipts, notes, ledgers, computer hard-drives and disk records, and other
       papers relating to the transportation, ordering, purchasing and distribution of controlled
       substances;

2.     Telephone bills, invoices, packaging, cellular batteries and/or charging devices, cancelled
       checks or receipts for telephone purchase/service; cellular and/or landline telephones;
       digital and/or alphanumeric text (two-way) pagers; computers capable of e-mail and/or
       chat-room communication, answering machines; address and/or telephone books and
       papers reflecting names, addresses, and/or telephone numbers of sources of supply, of
       customers, and/or evidencing association with persons known to traffic in controlled
       substances or to facilitate such trafficking;

3.     Photographs, in particular photographs of co-conspirators, of assets, and/or of controlled
       substances;

4.     United States currency, precious metals, jewelry, and financial instruments, including,
       but not limited to, stocks and bonds, papers, titles, deeds and other documents reflecting
       ownership of vehicles and property utilized in the distribution of controlled substances or
       which are proceeds from the distribution of controlled substances;

5.     Books, records, receipts, pay stubs, employment records, bank statements and records,
       money drafts, letters of credit, money order and cashier's checks receipts, passbooks,
       bank checks and other items evidencing the obtaining, secreting, transfer and/or
       concealment of assets and the obtaining, secreting, transfer, concealment and/or
       expenditure of money;

6.     Papers, tickets, notes, schedules, receipts and other items relating to travel, including, but
       not limited to, travel to and from St. Louis, Missouri, and elsewhere; and

7. -   Indicia of occupancy, residency, rental and/or ownership of the vehicles and/or premises
       described above, including, but not limited to, utility and telephone bills, cancelled
       envelopes, rental or lease agreements and keys.
